DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5, 8-9, 14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7, 10-11, 13, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LE-NGOC et al. (US 2017/0347378 A1, hereinafter “D1”).
Regarding claims 1, 10 and 19, D1 discloses a device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to: generate a frame to be sent to a second device on a first link (see para. 0009-0010; 0031-0032, transmitting an uplink frame a base station to a first UE which can be a second device); generate announcement information associated with the frame to notify other STAs about a data transmission of the frame (see para.0039,  0051, a frame control message or announcement message to transmit data for other stations such as UE102a and 102b) ; cause to send on the first link the frame to the second device (see para. 0031-0032 and 0039, link to transmit data); and cause to send the announcement information with the data transmission of the frame (see para. 0039, 0051, frame control message is an announcement message for resources to UEs for transmitting data).
Regarding claims 2, 11 and 20, D1 discloses wherein the announcement information comprises a duration of the data transmission on the first link (see para. 0035, time slots with duration).
Regarding claims 4, and 13, D1 discloses wherein the announcement information comprises a time after which a restricted transmission will start or end during which the second device should not try to communicate on the first link without verifying if the medium is idle (see para. 0032, restricted sending of data until the completion of backoff duration; para. 0050, sensing of channel is idle before sending data).
Regarding claims 7, and 16, D1 discloses wherein the announcement information is carried in a broadcast or unicast management frame. (see para. 0039, broadcast control message to UEs)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Cherian et al. (US 2017/0325264 A1, hereinafter “D2”).
Regarding claims 3, and 12, D1 discloses all the subject matter but fails to mention wherein the announcement information comprises a backoff counter of all access categories (ACs) at the device. However, D2 from a similar field of endeavor discloses wherein the announcement information comprises a backoff counter of all access categories (ACs) at the device (see para. 0060-0062, backoff counters for one or more ACs). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D2 backoff counters scheme into D1 backoff duration scheme. The method can be implemented in a frame configuration module of an access point. The motivation of doing this is to improve power efficiency of stations (see para. 0019).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Kosaka et al. (EP 2 104 245, hereinafter “D3”).
Regarding claims 6, 15, D1 discloses all the subject matter but fails to mention wherein the announcement information is carried in a medium access control (MAC) header of the frame. However, D3 from a similar field of endeavor discloses wherein the announcement information is carried in a medium access control (MAC) header of the frame (see Figure 5, para. 0047). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D3 announcement frame into D1 frame control message. The method can be implemented in frame or packet or message. The motivation of doing this is to announce time allocation information to UEs (see para. 0047).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463